BRANNON, Judge,
(dissenting):
The Legislature by giving a court power to grant a mill-dam right vests property in the mill-owner, which can not be taken away with out compensation, because the Legislature may grant a right impairing public right of navigation. Crenshaw v. Slate River Co., 6 Rand. 245; Monongahela Nav. Co. v. United States, 148 U. S. 312; Angell on Water Courses, s. 562. But as far back as the act of March 2, 1819, statute law provided, and does yet, that a mill-dam, though built under grant of a court, if obseructive of navigation, is a public nuisance, and navigation has preference over such franchise. 2 Rev. Code 1819, p. 225; Code 1849, p. 326, ss. 3, 5, 6, 7; Code 1899, ch. 44, ss. 24, 26, 27, 28. Hence by reason of this legislation a mill-dam grant gives a right, subject to every just right of navigation by an individual, subject to the right of the state, or any company holding its franchise, to erect works to improve or utilize navigation. There would exist in mill-owners no right to damage agaiiist any person or corporation using a stream in a proper manner; but for damage from the exercise of this franchise in a wanton or careless manner, the mill-owner has an action. Gaston v. Mace, 33 W. Va. 14. This action for negligence remains to the mill-owner against a corporation. It would exist under the Boom act if s. 28 were not in it. Thus it seems that it is not this action for negligence that is saved by section 28, as it would exist without that section. If must be some other action that is saved. What one ? That which but for the section would not exist; that is, an action by mill-owner or persons injured by the operations of the boom company with negligence. As the statutes cited give preference to navigation over the mill right, a boom company would not be liable for injury to the *455mill-owner., if tbe company acts without negligence; but this section takes away the benefit of that preference from the company, leaving it liable, if its works damage any one. It declares it shall be liable to mill-owners. From their being named we infer that the Legislature knew that statute law made the mill dam right subordinate to lawful navigation, and that if it did not save action to them, none would exist, and if included them in this saving section because otherwise they would have no action except for negligence. If it intended them to be subordinate to the rights of the boom company, why did it include them by name? It put them on a plane with other property owners. Action is saved to all alike. It surely gave action to land owners. It did not merely intend to save them actions for negligence; they would exist without that section. So as to the action of the mill owner. I am impressed with the consideration that the Legislature, when considering this boom act, did not regard its powers as those of ordinary log rafting, known to generally do no damage to mill owners or others, but knew that the powers to build booms and piers and gather great collections of logs, and impede the natural flow would inevitably cause damage to mills and lands, and determined to make such companies answer for damages to mill owners and other proprietors arising from their operations though unaccompanied by negligence. In Rogers v. Boom Company, 41 W. Va. 598, this section. 28 is so construed.
I am reluctant to so construe this boom act, giving powers to a corporation operating for its own gain so great, as to place all mill owners and land owners at its mercy, without remedy for injury, unless misuse, negligence, can be shown. Say that the Legislature, under the reserved preference for navigation, could vest a company with immunity from such liability, my position is.that it has not chosen to do so; it has not chosen to outlaw all people living along a stream so useful to its citizens by using this navigation preference vested in it for their great damage. It has manifested the contrary by section 28, reserving them action for self defence. Did it mean this? Ought it not be liberally construed for their protection? Intended to save rights, should it be frittered away by a narrow construction so as to save only what was already saved without it? The law being that when a company has a charter to carry on a work, it is not liable, unless guilty of negligence, this section was in*456tended to make a boom company Tested with powers so fraught with danger to take its grant with the duty of repairing any loss entailed upon others from its exercise. If the boom, though properly made, though it could not be otherwise made to answer its end, does yet overflow a bottom,-the company is liable.
Does it so dam and obstruct the water as to injure the health of those along its banks, or render it unfit for stock or otherwise ? If so, the company is liable. Therefore, I do not think any of the counts for want of charge of negligence bad. True, technical pleading requires an averment of wrongful action, but it docs seem to me that as we take judicial notice of section 28, by the averment that defendants’ boom damaged plaintiff, a cause of action is shown. From this view, it follows that the liability does not depend upon the chance or ca-pricious ground of the boom being placed here or there, near to or remote from the mill. It may be placed anywhere without its .entailing negligence from choice of location, for it carries liability wherever placed if damage ensue. I think Judge DbNt’s opinion unsatisfactory in the fact that it infers negligence from the mere occurrence of damage, which, on principle, cannot be..
What I have said above is predicated upon concession of power in the state to grant boom rights regardless of mill owners, but leaving them remediless for any damage from the necessary and proper operation of a boom. I do not discuss this matter. Many authorities say that in improving navigation a riparian owner’s rights of property cannot be impaired without compensation, others that whatever is necessary to navigation may be done without pay. Monongahela Nav. Co. v. United States, 148 U. S. 341; Yates v. Milwaukee, 10 Wall. 497; Moore v. Veazie, 32 Me. 343. I have no idea that the state can enable any corporation to injure a riparian owner’s land outside the stream. Rogers v. Boom Co., supra; Weaver v. M. & R. Boom Co., 28 Minn. 534. It is claimed by counsel for Pickens that he has a vested property in the fall of the water in Coal river, and doubtless has for all purposes of use as a riparian owner. Gould on Waters, s. 204. He says he cannot be compelled to yield it without pay. C. B. & Q. R. R. v. Chicago, 166 U. S. 226; Monongahela Co. v. United States, 148 U. S. 312.
Here intervenes the reservation made by statute as to mill dams. But as this right is inseparably connected with the stream, I have never been able to separate the right to such *457fall from the mill dam, as the water and fall are used with it, and thus partake of its cast; that is, if the property in the dam is subject to the public right of navigation, if the grant of the dam right was accepted subject to it, the property in the water’s flow does npt change it. It may be a question not so clear whether the reservation of navigation rights in the statutes above referred to were designed for interior streams merely floatable by logs. If for any reason the Legislature could not, under this navigation right, impair a mill .right, the charter could not give the boom company any exemption from liability for damage. I do not express any opinion as to this, because I think the Legislature has in section 28 shown a purpose not to exercise this right.
I cannot agree to set aside the verdict because it gives prospective damages as for original and permanent injury. While the declaration goes for such damages, yet it is clear that if the nature of the injury is not permanent, impermanent damages may be given, and we cannot say permanent damages were given in the face of an instruction, which was given, that Pickens could “not recover any damages that may have resulted to him since the institution of the suit, or which may accrue to him in the future by reason of injury complained of in the declaration.”